385 F.2d 1023
Louis MATTEUCCI, Appellant,v.Paddy Eugene MESSERSMITH, Appellee.
No. 21399.
United States Court of Appeals,Ninth Circuit.
Oct. 30, 1967.

Charles E. Goff, Gudmundson, Siggins, Stone & Goff, San Francisco, Cal., for appellant.
David P. Weaver, Jr., Jack H. Werchick, San Francisco, Cal., for appellee.
Before BARNES, HAMLEY and JERTBERG, Circuit Judges.
PER CURIAM:


1
This is an interlocutory appeal from an order denying appellant's motion to dismiss for lack of federal jurisdiction, based on alleged diversity of citizenship.  It presents a complicated factual situation upon which the trial court concluded there was diversity, and hence jurisdiction.


2
We approve and confirm the trial court's finding and order (C.T. 75-79), and on the authorities therein enumerated we affirm.  Messersmith v. Matteucci, D.C. 276 F. Supp. 310.